Citation Nr: 1541142	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-07 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent for lumbar post laminectomy syndrome.

2. Entitlement to an initial rating higher than 10 percent for open angle glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 2004 to December 2007.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). In July 2012, the Board remanded the claims for additional development and adjudicative action. 

In the July 2012 Board remand, the issue of entitlement to service connection for a right knee disability was referred to the Agency of Original Jurisdiction (AOJ). This issue was raised in February 2008 statements submitted by the Veteran. As it still does not appear that this issue has been addressed, it is again referred to the AOJ. 38 C.F.R. § 19.9(b) (2014).

For the issue of entitlement to an initial rating higher than 10 percent for open angle glaucoma, the remand directives have not been completed and this issue is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).


FINDING OF FACT

The Veteran's lumbar post laminectomy syndrome is manifested by painful limitation of motion, weakened movement, excess fatigability, and occasional flare-ups.






CONCLUSION OF LAW

The criteria for the assignment of a disability rating greater than 20 percent have not been approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a) Diagnostic Code (DC) 5241 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in February 2008.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

For the issue of entitlement to an initial rating higher than 20 percent for lumbar post laminectomy syndrome, the AMC substantially complied with the Board's July 2012 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC requested that the Veteran identify any private health care providers with relevant records, informed the Veteran that he could provide lay statements regarding his lumbar disability, and scheduled the Veteran for a VA medical examination to determine the current severity of the Veteran's service-connected lumbar post laminectomy syndrome. The AMC has complied with the Board's instructions.

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.




Disability Ratings

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Lumbar Post Laminectomy Syndrome

All spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine. The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion. See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2)

During the entire initial rating period on appeal, the Veteran's lumbar post laminectomy syndrome has been evaluated as 20 percent disabling under Diagnostic Code 5241. Diagnostic Code 5241 is used to evaluate spinal fusion. In a May 2013 rating decision, the Veteran was granted a separate 20 percent disability rating for radiculopathy of the left lower extremity.

Under the general rating formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire spine...............100 

Unfavorable ankylosis of the entire thoracolumbar spine.............................................................................50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbarspine......................................................40 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.............................................................................30 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.......................................................................20 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height...........................................................................10 

The Veteran was provided a VA medical examination in March 2008 to evaluate his lumbar spine condition. The examiner noted that the Veteran had a posterior discectomy and interbody fusion at L5-S1 in July 2006. The examiner stated recent studies and tests showed postoperative changes at L5-S1 with minimum posterior subluxation of L4 over L5 and evidence suggestive of left L5 and S1 radiculopathy. The examiner noted that the Veteran did not use a brace or assistive device. The Veteran's flexion was to 45 degrees associated with pain at the end of range of motion, extension to 20 degrees associated with pain at the end of range of motion, left lateral bending to 25 degrees associated with pain throughout the range of motion, right lateral bending to 35 degrees without pain, and left and right lateral rotation to 35 degrees each without pain. Following five repetitive range of motion tests, the pain and range of motion remained the same. There was no evidence of fatigue, weakness, or lack of endurance. Straight leg raising test was negative bilaterally, and Patrick's test was positive bilaterally. 

Thus, applying the schedular provisions for rating movement of the thoracolumbar spine, the Veteran's forward flexion in March 2008 at 45 degrees with pain at terminus warrants a 20 percent evaluation. The combined movement of 195 degrees, with pain on noted movements, warrants a 10 percent evaluation.

In May 2013, the Veteran was provided a VA medical examination to assess the current severity of his service-connected lumbar spine condition. The examiner diagnosed the Veteran with lumbar degenerative disc disease status post lumbar spinal fusion. The Veteran reported that, when experiencing flare-ups, his pain could be an 8/10. The Veteran reported that his pain was exacerbated by standing, sitting, walking and laying down for prolonged periods of time. The Veteran reported daily lumbar pain and taking oral medications to temporarily alleviate the pain. The Veteran reported that the pain wakes him up at night. The Veteran reported one incapacitating episode this year, requiring him to stay in bed for two days. He did not seek medical attention for this incapacitating episode. The Veteran reported working carrying supplies, which sometimes can weigh 50 pounds and that this increases his lumbar pain. The Veteran also reported that he used to drive a stick shift car but because of his left leg weakness he switched to an automatic car. He reported weakness on the left leg when walking for long periods of time. He reported only being able to walk a mile without severe pain and being unable to exercise because of the pain. The examiner stated that the Veteran reported that flare-ups impact the function of his lumbar spine by decreasing his mobility, forcing him to walk slowly, and requiring bed rest.

The Veteran's flexion was to 60 degrees, extension was to 10 degrees, right and left lateral flexion to 30 degrees each, and right and left lateral rotation to 30 degrees each. There was no objective evidence of painful motion throughout. After repetitive use, the Veteran's flexion was to 55 degrees, extension was to 5 degrees, right lateral flexion was to 20 degrees, left lateral flexion was to 15 degrees, and right and left lateral rotation was to 20 degrees each. The examiner opined that the Veteran had functional loss and/or functional impairment of the thoracolumbar spine, with contributing factors of less movement than normal, weakened movement, and excess fatigability. The Veteran had localized tenderness or pain to palpation of the left lumbar paravertebral muscles. There was no guarding. The Veteran's right sided strength was normal but his left sided strength was less than normal. There was no muscle atrophy. The Veteran's deep tendon reflexes were normal. The Veteran had mild right lower extremity constant pain and moderate left lower extremity constant pain, moderate left lower extremity paresthesias and/or dysesthesias, and moderate left lower extremity numbness. Involvement of the sciatic nerve was noted. The Veteran was diagnosed with moderate left lower extremity radiculopathy. There were no other neurologic abnormalities. The examined stated that the Veteran did not have intervertebral disc syndrome. The Veteran did not use any assistive devices. Imaging studies of the back did not document arthritis. 

During the entire rating period on appeal, the Veteran's limitation of motion meets the criteria for a 20 percent disability rating. His forward flexion, before and after repetitive testing, was 45 degrees in March 2008. His forward flexion was 60 degrees initially and 55 degrees after repetitive testing in May 2013. His combined range of motion was 195 degrees, before and after repetitive testing, in March 2008. His combined range of motion was 190 degrees initially and 135 degrees after repetitive testing in May 2013. 

The preponderance of the evidence is against the assignment of a higher evaluation. The Board has considered the question of functional loss due to pain, weakness, fatigability, or incoordination. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). While the May 2013 examiner opined that the Veteran had functional loss and/or functional impairment of the thoracolumbar spine, with contributing factors of less movement than normal, weakened movement, excess fatigability, and occasional flare-ups, the overall disability indicates that the Veteran's combined movement, even when reporting pain on repetitive movement in May 2013, warrants a 20 percent rating. 

The preponderance of the evidence is therefore against the claim and the appeal will be denied. 



Extraschedular

The Board has considered whether the evaluation of the Veteran's service-connected lumbar post laminectomy syndrome should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted for the Veteran's service-connected lumbar post laminectomy syndrome. 

A comparison of the Veteran's current lumbar post laminectomy syndrome symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedule standards." 38 C.F.R. § 3.321(b). The Veteran's lumbar post laminectomy syndrome is manifested by painful limitation of motion, weakened movement, excess fatigability, and occasional flare-ups. These symptoms are compensated and accounted for in the Veteran's schedular rating. See Thun, 22 Vet. App. at 115.

In summary, the available schedular evaluations are adequate to rate the Veteran's lumbar post laminectomy syndrome; consequently, the first step of the inquiry is not satisfied. Id. In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See id. at 118-19. Thus, the schedular criteria are adequate to rate the Veteran's service-connected disorder and referral for extraschedular consideration is not warranted.


ORDER

An initial disability rating greater than 20 percent is denied.


REMAND

The May 2013 VA medical examiner noted that the Veteran had been diagnosed with and was being treated for primary open angle glaucoma since approximately 2005. The examiner stated that to render a definitive opinion regarding the severity of the Veteran's condition, it would be necessary to have the result of a recent Humphrey visual field with Goldmann parameters and an optical coherence tomograph optical nerve head / retinal nerve fiber layer each eye would need to be performed. It does not appear from the record that these tests have been performed.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to determine the current severity of his service-connected open angle glaucoma. All necessary tests should be performed, including at least a Humphrey visual field with Goldmann parameters and an optical coherence tomograph optical nerve head / retinal nerve fiber layer for each eye.

2. Review the claims file to ensure that all of the foregoing requested development is completed and arrange for any additional development indicated. THEN readjudicate the claims. If the benefits sought remain denied, issue an appropriate SSOC and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


